Citation Nr: 0015944	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to secondary service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to July 
1976.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a February 1996 rating decision by 
the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 1998 the case was remanded 
for further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Arthritis and post operative internal derangement, left 
knee, is not, in either instance, shown to be either causally 
related to, or chronically worsened by, the veteran's 
service-connected left leg disability. 


CONCLUSION OF LAW

Arthritis and post operative internal derangement, left knee, 
is not, in either instance, proximately due to or the result 
of, nor has either pathology been aggravated by, a service-
connected disability.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen, supra.

The veteran contends, in essence, that he has present 
disablement involving his left knee which is directly 
attributable to impairment associable with his service-
connected left leg disability, the latter being synostosis 
involving his left fibula.  In this regard, in May 1995, the 
veteran presented for VA outpatient treatment with a 
complaint of left leg pain from the knee down.  A left knee 
X-ray taken two days previously was noted to have been normal 
("nl").  A small amount of effusion was noted and 25 cc of 
clear yellow fluid were aspirated.  A June 1995 VA orthopedic 
consultation report includes findings of mild effusion of the 
left knee.  The assessment was arthritis of the left knee 
secondary to past "trauma" involving the left leg.  

In a November 1995 statement from Julius T. Gavin, M.D., the 
physician relates that he saw the veteran on November 11, 
1995, in the aftermath of the veteran's having twisted his 
left knee at work in late September 1995.  The statement 
further reflects that an "X-ray" had revealed early 
osteoarthritis.  Pertinent diagnostic study (an "MRI") 
performed under non-VA auspices in November 1995 revealed 
findings including a torn medial meniscus, in response to 
which the veteran underwent arthroscopic surgery the 
following month.

When he was examined by VA in June 1996, the veteran 
complained of stiffness and swelling in his left knee of two 
years duration.  He had no complaints of instability or 
locking.  On examination he had full range of motion and all 
tests were negative.  The only abnormalities were mild 
patellofemoral crepitus and small healed incisions from 
previous trocar sites.  Pertinent X-ray examination revealed 
mild degenerative changes.  The pertinent diagnosis was left 
knee pain, status post-arthroscopic procedure of uncertain 
nature.  

When he was examined by VA in May 1997, the veteran 
complained of increased pain in his left knee.  No edema, 
deformity or false motion was noted during the examination.  
The range of motion was normal.  Crepitus was noted.  The 
diagnoses included very mild arthritis in the left knee as 
confirmed by X-rays taken in 1996.  A hand written note dated 
in September 1997 by a VA physician states that the claims 
file had been reviewed and that the veteran's left knee 
meniscal tear was unlikely related to his left fibula 
fracture.  

When he was examined by VA in July 1998, the veteran 
complained of instability and morning stiffness of his left 
knee.  The examiner noted that arthritis involving the left 
knee had been confirmed by X-ray examination.  The pertinent 
diagnosis was left knee arthrosis secondary to meniscectomy.  
The examiner stated that the veteran's left knee pathology 
was not related to his service-connected left leg disability.  
He stated that the old left fibula fracture had healed in 
excellent alignment and was a distal fibula fracture, which 
would not affect the left knee.  He therefore concluded that 
it was "unlikely that" the left fibula fracture had "any 
connection with his current left knee disability."   

An October 1999 VA orthopedic examination report reflects 
that the examiner, a different individual than the one who 
had examined the veteran in July 1998, had reviewed the 
claims file.  The examiner indicated that the veteran's left 
fibula fracture had healed in excellent alignment and that 
the distal fibula fracture would not affect the left leg.  
The examiner concluded that it was unlikely that the 
veteran's left fibula fracture had any connection with his 
current left knee disability.  

In considering the veteran's claim for secondary service 
connection for left knee disability, the Board is constrained 
to point out that the only item of evidence which is at least 
facially probative of pertinent secondarily-incurred 
disablement is the June 1995 VA consult report, wherein the 
assessment implicated left knee arthritis related to prior 
trauma involving the veteran's left leg.  To be sure, it is 
unclear whether the cited 'trauma' pertained to the veteran's 
service-incurred left fibula fracture or to the veteran's 
post service history of extensive walking incident to his job 
as a postal employee.  In any event, however, the assessment 
of arthritis is shown to have been rendered without benefit 
of pertinent X-ray examination.  What is more significant is 
that the outpatient report itself, apparently in reference to 
the normal left knee X-ray accomplished by VA the preceding 
month, specifically reflects the notation "X-ray [left] knee-
nl [normal]".  In any event, arthritis ("mild degenerative 
change") involving the left knee is not shown to have been 
initially confirmed (at least by any report of record 
pertaining to related radiographic examination) by X-ray 
examination until such study was accomplished in conjunction 
with the veteran's examination by VA in June 1996.  In view 
of the foregoing, then, the above-addressed opinion (which 
may have been erroneously entered in any event) rendered in 
conjunction with the consult afforded the veteran in June 
1995 must be rejected as untenable.  As to the veteran's lone 
remaining left knee condition, status post arthroscopic 
repair of a torn meniscus, the record is, in its entirety, 
negative for any evidence attributing the same to impairment 
associable with the veteran's service-connected left leg 
disability.  Finally, there is no evidence bearing on any 
potential aggravation, i.e., chronic worsening, occasioned 
either of the veteran's two above-addressed left knee 
problems (arthritis and surgical repair of torn meniscus) due 
to impairment related to his service-connected left leg 
disability.  Therefore, secondary service connection in 
accordance with Allen, supra, is not in order.  In view of 
the foregoing reasoning and analysis, then, the Board 
concludes that the preponderance of the evidence is against 
secondary service connection for left knee disability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a); Allen, supra.


ORDER

Secondary service connection for left knee disability is 
denied. 


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

